department of the treasury q government entities division internal_revenue_service washington d c mar uniform issue list set- ep rok t1 legend taxpayer a ira b financial_institution c organization d amount amount amount amount dear this letter is in response to a request for a letter_ruling dated date as supplemented by additional correspondence dated january and date from your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age _ represents that she took distributions from ira b totaling amount taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was the failure to follow taxpayer a’s instructions to timely return the investment and the fraudulent conduct by organization d taxpayer a further represents that amount has not been used for any purpose taxpayer a maintained ira b an individual_retirement_account ira with financial_institution c under sec_408 of the code taxpayer a represents that religious ministers in her community convinced taxpayer a to invest in organization d based on these recommendations taxpayer a believed that she could make higher returns on her ira that would allow her to better engage in god’s work and his ministry on june 20_ taxpayer a withdrew amount from ira b and distributed_amount to help needy families who were in financial difficulty on june withdrew amount from ira b and combined with the remaining funds from the june withdrawal invested a total of amount with organization d taxpayer a represents that that an ira account with organization d was not available july taxpayer a had difficulty getting the interest earned on the investment and subsequently became concerned about the safety of the investment with organization d intended the investment to be in an ira with organization d but learned in july also during the first part of taxpayer a 20_ taxpayer a began the process of obtaining a refund of her investment on july with organization d for purposes of reinvesting amount in ira b despite repeated requests for a refund and threats of criminal legal action taxpayer a was not able to secure a complete return of her investment until october 20_ organization d alleging a ponzi scheme and requested a freeze of ail of it's assets the u s securities_and_exchange_commission filed an emergency action against onoctober_ based on the above facts and representations you request that the service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount the rollover of amount rollover per year rule_of sec_408 of the code is barred under the one sec_408 of the code provides that except as otherwise provided in sec_408 of the code any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code sec_408 of the code provides that sec_408 of the code does not apply to any amount described in sec_408 3a i of the code received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 of the code from an ira which was not includible in gross_income because of the application of sec_408 of the code sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408e of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 d d of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after december 2c __ are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover of amount was due to the failure of organization d amount within the 60-day rollover period to follow her instructions to refund therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira b taxpayer a is granted a period of days from the issuance of this letter_ruling to contribute amount into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount will be considered a rollover_contribution within the meaning of sec_408 of the code the rollover of amount rollover per year rule_of sec_408 b of the code is barred under the one no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code o22a24 this fetter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office if you wish to inquire about this ruling please contact d at - sincerely yours crt a- whan manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice cc
